Citation Nr: 0503462	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-20 619	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder (PTSD) and 
schizophrenia.  


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
September 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the New 
York, New York Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

At a VA examination in July 2002, the veteran reported that 
he had been under the care of a psychiatrist in service and 
received Haldol for an unspecified condition.  He stated that 
he may have been experiencing hallucinations at that time, 
but also indicated that he was having substantial difficulty 
sleeping and that this might have been the primary indication 
for the treatment with Haldol.  He reported that his only 
difficulty in service was an arrest for drug possession and 
that this led to his administrative discharge.  With respect 
to his post-service history, he reported that he was 
hospitalized in 1983 for treatment of schizophrenia and had 
been followed for schizophrenia since that time.  He also 
reported that he received psychiatric treatment at the New 
York VA Medical Center for a number of years prior to 1981.

The VA examiner diagnosed chronic undifferentiated 
schizophrenia and opined that the symptoms of the disorder 
may have started in service, but it was not clear whether the 
symptoms were substance-induced or primary symptoms of a 
schizophrenic break.

Service personnel records show that the veteran was 
disciplined for and ultimately discharge from service due to 
marijuana usage.  Service medical records show that the 
veteran was referred for physical examination in August 1977 
because he was enrolled in the drug exempt program.  At that 
time he reported a long history of marijuana use and stated 
that he planned to continue using marijuana.  Service medical 
records do not show that the veteran was found to have any 
psychiatric disorder.  Although the post-service medical 
evidence documents a long history of schizophrenia, there is 
no medical evidence showing that this disorder was diagnosed 
prior to 1983.

The VA medical opinion to the effect that the veteran's 
schizophrenia possibly originated during service is not 
supported by service medical records and is not adequate for 
adjudication purposes because the examiner did not provide an 
assessment of the likelihood that the disorder originated in 
service.

Moreover, although the veteran has reported receiving 
pertinent VA treatment prior to 1981, the RO has not 
attempted to obtain the records of such treatment.  Finally, 
the Board notes that the veteran is currently receiving 
Social Security Administration (SSA) disability benefits, but 
the RO has not attempted to obtain potentially relevant 
records from the SSA.  

In light of these circumstances, the Board has determined 
that further development is required to comply.  Accordingly, 
this case is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C., for the following actions:

1.  The veteran should told that he 
should submit, if he is able, medical 
evidence, such as a statement from a 
physician, supporting the proposition 
that his current psychiatric disability 
originated during his period of active 
service.  He should also be requested to 
provide any pertinent evidence in his 
possession and to either provide a copy 
of any medical records, not already of 
record, pertaining to treatment or 
evaluation of him for any psychiatric 
problems since his discharge from service 
or to provide the identifying information 
and any authorization necessary to enable 
the RO to obtain such evidence on his 
behalf.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  

3.  In any event, the RO should undertake 
appropriate development to obtain any 
outstanding VA records pertaining to 
psychiatric treatment or evaluation of 
the veteran, to include records 
pertaining to the veteran's alleged 
treatment at the VA Medical Center in New 
York during the period from 1977 to 1981.  

4.  If the RO is unsuccessful in its 
efforts to obtain any pertinent records, 
its efforts to obtain the records and any 
negative responses should be documented 
in the claims folder, and the veteran 
should be so notified and, if 
appropriate, requested to obtain and 
submit the outstanding records.  

5.  The RO should contact the Social 
Security Administration and request it to 
provide a copy of any disability 
determination(s) rendered for the veteran 
and of the records upon which the 
determination(s) was (were) based.  

6.  When all indicated record development 
has been completed, the veteran should be 
afforded a VA psychiatric examination.  
Any indicated studies should be 
performed, and the claims folder must be 
made available to and reviewed by the 
examiner.  Based upon the claims folder 
review, the examination results, and 
sound medical principles, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's currently present acquired 
psychiatric disorder originated in 
service or was manifested within one year 
of his discharge from service.  The 
supporting rationale for the opinion must 
also be provided.

7.  The RO should also undertake any 
other development it determines to be 
warranted.

8.  Then, the RO should readjudicate the 
veteran's claim based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, he 
should be furnished an appropriate 
supplemental statement of the case and 
provided the requisite opportunity to 
respond.  

In accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no further action until he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matter while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



